177 F.2d 515 (1949)
Anne Vilbert DE SAIRIGNE, Plaintiff-Appellant,
v.
Frank Jay GOULD, Defendant-Appellee.
No. 28, Docket 21384.
United States Court of Appeals Second Circuit.
Argued November 4, 1949.
Decided November 4, 1949.
Samuel N. Leiterman, New York City, for plaintiff-appellant.
Cahill, Gordon, Zachry & Reindel, Roberts, Austin, Muller & McCook, New York City (Mathias F. Correa, New York City, of counsel), for defendant-appellee.
Before L. HAND, SWAN and FRANK, Circuit Judges.
PER CURIAM.
Judgment affirmed, 83 F. Supp. 270, in open court.